FILED
                             NOT FOR PUBLICATION                            FEB 10 2011

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



MARGARIT VOSKANYAN,                              No. 07-70233

               Petitioner,                       Agency No. A097-361-222

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER Jr., Attorney
General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted January 12, 2011 **
                               San Francisco, California

Before:        KOZINSKI, Chief Judge, NOONAN and SILVERMAN, Circuit
               Judges.


       1. We don’t have jurisdiction to review the purely factual question of

whether Voskanyan filed her application within one year of arriving in the United



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
                                                                                 page 2

States. See 8 U.S.C. § 1158(a)(3). This is not a case where under “any view of the

historical facts,” the applicant filed an application within one year of arrival. Lin

v. Holder, 610 F.3d 1093, 1096 (9th Cir. 2010) (per curiam); Khunaverdiants v.

Mukasey, 548 F.3d 760, 765 (9th Cir. 2008).


      2. Substantial evidence supports the adverse credibility determination, so

we uphold the decision not to withhold removal or grant relief under the

Convention Against Torture. See Chebchoub v. INS, 257 F.3d 1038, 1045 (9th

Cir. 2001). Voskanyan couldn’t provide so much as a single address for her

alleged year-long stays in Shirak and Moscow, raising doubts as to her credibility.

See Singh-Kaur v. INS, 183 F.3d 1147, 1153 (9th Cir. 1999). She then failed to

produce easily available corroborating evidence of her whereabouts, or give an

explanation for her failure to do so. See Sidhu v. INS, 220 F.3d 1085, 1092 (9th

Cir. 2000).

      Additionally, Voskanyan copied, word-for-word, critical elements of her

sister’s successful asylum application, which never mentioned Voskanyan’s

involvement in any whistleblowing activities. While both sisters described the

same whistleblowing operation, they told inconsistent stories and each took

personal credit for the key act that supposedly triggered the persecution. The BIA
                                                                               page 3

therefore had another cogent reason to find Voskanyan not credible—that her

account of events was inconsistent with her sister’s in a way that went to the heart

of her claim. See Pal v. INS, 204 F.3d 935, 938 (9th Cir. 2000).


      PETITION DENIED.